Citation Nr: 0516195	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-01 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for tinea cruris 
of the hands, feet, and groin, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased initial evaluation for 
orchialgia of the right testicle due to epididymal cyst, 
currently evaluated as noncompensably disabling.

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Darla Lilley, Attorney


ATTORNEY FOR THE BOARD

M. McBrine, Counsel

INTRODUCTION

The veteran served on active duty from July 1974 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


FINDINGS OF FACT

1.  The veteran's tinea cruris of the hands, feet, and groin 
is currently manifested by minimal scarring, no obvious 
infection in the toes, and no cracking, oozing or bleeding.

2.  The veteran's orchialgia of the right testicle due to 
epididymal cyst is currently manifested by a small cyst which 
is tender to palpation.

3.  The veteran currently has psychiatric diagnoses of 
schizophrenia and depression; the veteran has been diagnosed 
with PTSD due to an incident which occurred subsequent to 
service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
tinea cruris of the hands, feet, and groin have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1),4.20, 4.118, Diagnostic Code 
7806 (2001 & 2004).

2.  The criteria for a compensable evaluation for orchialgia 
of the right testicle have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.7, 4.10, 4.20, 4.115, Diagnostic Code 
7529 (2004).

3.  PTSD was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the pertinent rating decisions, statements of the case 
dated May 2001, December 2003, and January 2004, supplemental 
statements of the case dated in February 2004 and October 
2004, and VCAA letters dated April 2001, February 2002, May 
2002, and August 2002.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  

By way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
He was also informed of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran received several VA examinations during 
the course of this appeal.  
The veteran was also provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993

Background

The veteran contends that an increased rating is warranted 
for his service connected tinea cruris and his service 
connected orchialgia of the right testicle.  In addition, the 
veteran contends that service connection is warranted for 
PTSD.  The relevant evidence of record includes the reports 
of VA outpatient treatment and VA examinations.

The veteran's service medical records show no complaints of, 
or treatment for PTSD.  In a report of mental status 
evaluation dated in April 1976, the veteran was not found to 
have any psychiatric impairment.  The veteran's service 
records do not indicate that the veteran ever served in 
combat, nor was he ever posted overseas.

Numerous VA outpatient treatment records indicate the veteran 
to be diagnosed with various psychiatric disorders, to 
include schizophrenia, schizoaffective disorder, and 
depression.  The veteran was also seen several times during 
the course of this appeal for treatment of his tinea cruris, 
and continued complaints of orchialgia.  It is noted that the 
veteran was denied service connection for schizophrenia by a 
May 2001 rating decision.

During an extensive VA neurolopsychological examination in 
August 1998, the veteran was noted to experience auditory 
hallucinations, paranoid delusions, and mild affective 
flattening.  His thoughts were loose, tangential, and 
disorganized.  Intellectual functions were within the 
impaired range.  Attention and cognitive flexibility were 
impaired, and the veteran exhibited severe perservation.  
Verbal memory was in the borderline range, and visual memory 
fell within the borderline to low average range.  The 
diagnosis was schizophrenia, undifferentiated type, and 
borderline intellectual functioning.  This diagnosis was 
reiterated in a December 1998 outpatient treatment record 
which diagnosed undifferentiated schizophrenia.

A VA outpatient treatment record dated March 2001 diagnosed 
depression.

An August 2002 VA intake assessment noted that the veteran 
had complaints of sadness, tearfulness, and feeling that his 
is not accomplishing anything.  He also complained of 
recurrent thoughts of a fire several years ago in which he 
unsuccessfully tried to save several people.  He reported 
nightmares due to this.  The veteran also reported hearing 
voices everyday, that were sometimes nice and sometimes mean.  
He reported being able to read people's thoughts, and ideas 
of reference.  Upon examination, the veteran's mood was 
"down", and his affect was blunted.  Thought content 
revealed recent suicidal ideation, with no intent or plan.  
His thought process was linear and goal directed.  He was 
noted to be paranoid.  The diagnosis was schizoaffective 
disorder, depressive type.  It was proposed to rule out 
schizophrenia, paranoid type, and major depressive disorder 
with psychotic features.  He was noted to have a Global 
Assessment of Functioning (GAF) of 35.

The veteran submitted a statement regarding his PTSD 
stressors in August 2002.  At that time, the veteran 
recounted two situations he felt caused his PTSD.  First, the 
veteran reported that he incurred a rash in service, which he 
still has, and secondly, he indicated that in 1985, he tried 
unsuccessfully to rescue several neighbors of his in an 
apartment fire, and that memories of this event still bother 
him.

Starting in September 2002, VA outpatient treatment records 
appear to at times diagnosis the veteran with PTSD.  However, 
these records, particularly the report of VA outpatient 
treatment dated September 2002, relate the veteran's 
diagnosis of PTSD to a post-service incident in the 1980s in 
which he attempted to save three people from a house fire.

During a VA examination for orchialgia in October 2002, the 
veteran's right testicle was noted to be not significantly 
tender.  However, there was what was thought to be likely an 
epididymal cyst in the superior lateral margin of the 
testicle that was exquisitely tender.  The diagnosis was 
right orchialgia, which was noted to be right testicular 
pain, likely secondary to a benign epididymal cyst versus 
spermatocele.  The examiner noted that he felt that the 
physical signs he had appreciated and test results as well as 
the physical examination did not support the severity of the 
disability suggested by the veteran's symptoms and 
complaints.  He noted however a moderate degree of pain 
associated with this condition by examination.

A VA mental health intake note dated February 2003 diagnosed 
schizoaffective disorder, depressive type, and proposed to 
rule out schizophrenia, paranoid type, and major depressive 
disorder with psychotic features.

A VA dermatology examination was conducted in February 2003.  
Examination of the veteran's groin and feet revealed powder 
residuals from a combination of his medications.  There was 
some minimal evidence of chronic tenial scarring in the groin 
area.  The examiner did not see any obvious tenial infection 
currently on the veteran's toes, although it was felt this 
could well be masked by the powder residual.  He noted no 
current cracking between the veteran's toes.  There was no 
oozing or bleeding.  There was minimal onychomycosis of the 
bilateral great toenails.  The diagnosis was tinea pedis and 
tinea cruris.

Examination of the scrotum in March 2004 at the VA noted a 
pea-sized cyst of the right testicle that was tender.

An ultrasound of the scrotum in April 2004 noted two small 
cysts in the tail of the right epididymis, a 
cyst/spermatocele in the head of the left epididymis, no 
evidence of intratesticular lesions, and a small left 
varicocele.

A mental health note dated June 2004 diagnosed the veteran 
with schizophrenia, paranoid type, versus schizoaffective 
disorder, and PTSD.



Entitlement to an increased evaluation for tinea cruris of 
the hands, feet, and groin, currently evaluated as 30 percent 
disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

The veteran's tinea cruris has been related by analogy to 
dermatitis or eczema, under 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2004).

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to skin disorders 
were revised, effective August 30, 2002.  When regulations 
are changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  However, if the revised regulations are more 
favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change, in 
this case, August 30, 2002.  See VAOPGCPREC 3-2003, 65 Fed. 
Reg. 33422 (2000).

7806
Eczema:
Ratin
g

With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant
50

With exudation or itching constant, extensive 
lesions, or marked disfigurement
30

With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area
10

With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 
2002)

7806
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 
12-month period 
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (effective August 30, 
2002)

In this regard, the Board notes that the veteran's VA skin 
examination in February 2003 showed minimal evidence of 
tineal scarring, no obvious tenial infection in the toes, and 
no current cracking, oozing or bleeding.  There was no 
evidence of ulceration, extensive lesions, or marked 
disfigurement, nor was it established that more than 40 
percent of the veteran's body was affected.  Periodically, 
the veteran has been seen on an outpatient basis with 
continued complaints of tinea cruris of the feet and groin, 
and been prescribed topical medication, but no evidence of 
near constant systemic therapy such as the use of 
corticosteroids or other immunosuppressive drugs.  
Considering these findings, the Board finds that the 
veteran's tinea cruris warrants no more than a 30 percent 
rating, the rating the veteran is currently receiving.  A 
higher rating would require either ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement 
(under the old regulations), or, under the revised 
regulations, more than 40 percent of the entire body or more 
than 40 percent of exposed areas are affect, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required during a twelve 
month period under the new regulations.  Since none of these 
criteria is met, the Board finds that the preponderance of 
the evidence is against the grant of a rating higher than 30 
percent for the veteran's tinea cruris of the hands, feet, 
and groin.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to an increased initial evaluation for orchialgia 
of the right testicle due to epididymal cyst, currently 
evaluated as noncompensably disabling.

As noted above, disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.   38 C.F.R. § 4.7 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The veteran's orchialgia of the right testicle due to 
epididymal cyst is currently rated as noncompensably 
disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7529, for 
benign neoplasms of the genitourinary system.  That code 
indicates that benign growths are to be rated as voiding 
dysfunction or renal function, whichever is predominant.  
Ratings for renal dysfunction and voiding dysfunction are 
listed in 38 C.F.R. § 4.115a, and are noted below.

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. The following section 
provides descriptions of various levels of disability in 
each of these symptom areas. Where diagnostic codes refer 
the decisionmaker to these specific areas of dysfunction, 
only the predominant area of dysfunction shall be considered 
for rating purposes. Since the areas of dysfunction 
described below do not cover all symptoms resulting from 
genitourinary diseases, specific diagnoses may include a 
description of symptoms assigned to that diagnosis.

Renal dysfunction:
Ratin
g
Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular
100
Persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion
80
Constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 
40 percent disabling under diagnostic code 7101
60
Albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under 
diagnostic code 7101
30
Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101
0

Voiding dysfunction:
Ratin
g
Rate particular condition as urine leakage, frequency, or 
obstructed voiding.
Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence:
Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day
60
Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day
40
Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day
20

Urinary frequency:
Ratin
g
Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night
40
Daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night
20
Daytime voiding interval between two and three hours, 
or; awakening to void two times per night
10

Obstructed voiding:
Rating
Urinary retention requiring intermittent or continuous 
catheterization
30
Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:
1.	Post void residuals greater than 150 cc 
2.	Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec) 
3.	Recurrent urinary tract infections secondary to 
obstruction 
4.	Stricture disease requiring periodic dilatation 
every 2 to 3 months 
10
Obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year
0

Urinary tract infection:
Ratin
g
Poor renal function: Rate as renal dysfunction.
Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management
30
Long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management
10
38 C.F.R. § 4.115a (2004)

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 38 
C.F.R. § 4.31 (2004).

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disorder.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria previously set 
forth.

In this regard, a review of the record fails to show any 
voiding or renal dysfunction as a result of the veteran's 
service-connected orchialgia of the right testicle due to 
epididymal cyst.  While the veteran has consistently reported 
pain in this area, the report of the veteran's VA examination 
in October 2002 noted that the veteran's right testicle was 
not significantly tender, however, an epididymal cyst in the 
superior lateral margin of the testicle was noted to be 
associated with a moderate amount of pain, and VA outpatient 
treatment in March 2004 noted a tender pea sized cyst of the 
right testicle.  None of the veteran's VA examination reports 
or VA outpatient treatment records indicate that the veteran 
has any voiding problems or renal dysfunction related to his 
orchialgia, such that a compensable rating would be 
warranted.  As the evidence fails to show any evidence of 
voiding or renal dysfunction, the Board finds that a 
compensable rating under diagnostic code 7529 is not 
warranted. 

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 
noncompensable percent rating has been in effect since the 
effective date of service connection for orchialgia of the 
right testicle, and at no time has it been medically 
demonstrated that this disability has warranted any higher 
rating.  Therefore, there is no basis for staged rating in 
the present case.

Entitlement to service connection for PTSD.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Lay statements describing the symptoms of a disability and 
inservice events are considered to be competent evidence.  
However, as a layperson the veteran is not competent to give 
a medical opinion on actual diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this regard, the Board notes that there is no indication 
that the veteran served in combat in service.  Instead, the 
veteran has proposed that his PTSD is due to his diagnosis 
with a skin condition in service (for which he is service 
connected) or due to a stressful incident he experienced 
after service in attempting to rescue individuals from a 
burning apartment.  While the veteran has primarily been 
diagnosed with schizophrenia and depression, the veteran has 
also been recently diagnosed with PTSD.  However, the 
evidence of record clearly indicates that this PTSD is 
related to a stressful experience the veteran endured after 
service, namely, the incident in 1985, when he tried 
unsuccessfully to rescue several neighbors of his in an 
apartment fire, which occurred well after the veteran's 
seperation from service in June 1976.  While the Board does 
not dispute the fact that the veteran presently has a 
diagnosis of PTSD, no evidence has been presented to relate 
that PTSD to service, only to post service trauma.  With no 
evidence having been presented to relate the veteran's PTSD 
to anything other than post service trauma, the Board finds 
that the preponderance of the evidence is against the grant 
of service connection for PTSD.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).

ORDER

Entitlement to an increased evaluation for tinea cruris of 
the hands, feet, and groin, currently evaluated as 30 percent 
disabling, is denied.

Entitlement to an increased initial evaluation for orchialgia 
of the right testicle due to epididymal cyst, currently 
evaluated as noncompensably disabling, is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


